PD-1067-15
                                                                   COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                   Transmitted 11/9/2015 7:11:14 PM
November 9, 2015                                                    Accepted 11/10/2015 8:14:23 AM
                                    PD-1067-15                                       ABEL ACOSTA
                                                                                             CLERK

                                 In the Court of
                            Criminal Appeals of Texas



                    EX PARTE JAMES RICHARD “RICK” PERRY


On Petition for Discretionary Review from the District Court for the 390th Judicial
District Travis County, Texas, Case No. D-1-DC-14-100139, and the Texas Court
      of Appeals for the Third District, at Austin, Case No. 03-15-00063-CR


           UNOPPOSED MOTION OF EUGENE VOLOKH TO APPEAR
      PRO HAC VICE AND MOTION OF JAMES C. HO IN SUPPORT OF SAME



Eugene Volokh                               James C. Ho
   California Bar No. 194464                   Texas Bar No. 24052766
Gary T. Schwartz Professor of Law           Prerak Shah
SCOTT & CYAN BANISTER                          Texas Bar No. 24075053
FIRST AMENDMENT CLINIC                      Bradley G. Hubbard
UCLA SCHOOL OF LAW                             Texas Bar No. 24090174
385 Charles E. Young Dr. East               GIBSON, DUNN & CRUTCHER LLP
Los Angeles, CA 90095                       2100 McKinney Avenue, Suite 1100
Tel.: (310) 206-3926                        Dallas, TX 75201-6912
volokh@law.ucla.edu                         Tel.: (214) 698-3264
                                            Fax: (214) 571-2917
                                            jho@gibsondunn.com
                                            pshah@gibsondunn.com
                                            bhubbard@gibsondunn.com
                   UNOPPOSED MOTION OF EUGENE VOLOKH
      Eugene Volokh (“Movant”) respectfully moves that he be admitted to

appear, sign all pleadings, and take whatever action is necessary to represent
amicus curiae Constitutional and Criminal Law Experts in this case (the Texas
Proceeding). In support of this motion and in compliance with Rule XIX of the
Rules Governing Admissions to the Bar of Texas, the undersigned states the
following:
      1.     Movant is the Gary T. Schwartz Professor of Law at the UCLA

School of Law. His office is at 405 Hilgard Ave., Los Angeles, CA 90095, and the
telephone number at his office is (310) 206-3926. His fax number is (310) 206-
7010 and his email address is volokh@law.ucla.edu.
      2.     In the Texas Proceeding, Movant will be associated with the
following Texas attorney:

             James C. Ho
             State Bar No. 24052766
             GIBSON, DUNN & CRUTCHER LLP
             2100 McKinney Avenue, Suite 1100
             Dallas, TX 75201-6912
             Tel.: (214) 698-3264
             Fax: (214) 571-2917
             jho@gibsondunn.com
      3.     Within the past two years, Movant has appeared or sought leave to
appear in the following cases or causes in Texas courts:

             Ex Parte Thompson, No. No. PD-1371-13, in the Court of Criminal
             Appeals of Texas (pro hac vice admission granted April 14, 2014)




                                         2
             Service Employees International Union Local 5 v. Professional
             Janitorial Service of Houston, Inc., No. 13-0882, in the Supreme
             Court of Texas (pro hac vice admission granted Nov. 15, 2013)

             Auspro Enterprises, LP v. Texas Dep’t of Transportation, No. 03-14-
             00375, in the Third Court of Appeals of Texas
      4.     Movant is licensed to practice in the following courts:

             U.S. Supreme Court

             U.S. Courts of Appeals:
                   Second Circuit
                   Fourth Circuit
                   Sixth Circuit
                   Seventh Circuit
                   Ninth Circuit
                   Eleventh Circuit

             U.S. District Courts:
                   Northern District of California

             California State Courts

Movant is an active member and in good standing with each of these courts.
      5.     Movant has not been the subject of a disciplinary action by the bar or
courts of any jurisdiction in which he is licensed within the preceding five years.
      6.     Movant has not been denied admission to the courts of any state or to
any federal court during the preceding five years.

      7.     Movant is familiar with the State Bar Act, the State Bar Rules, and the
Texas Disciplinary Rules of Professional Conduct governing the conduct of
members of the State Bar of Texas, and will, at all times, abide by and comply with




                                          3
the same so long as the Texas Proceeding is pending and said applicant has not
withdrawn as counsel therein.

      8.    Movant refers the Court to his Affidavit attached hereto as Exhibit A.
Attached hereto as Exhibit B is a copy proof of payment by Movant of the
nonresident attorney fee to the Texas Board of Law Examiners.
      9.    Accordingly, Movant requests that the Court grant this motion to
appear pro hac vice in the Texas Proceeding.


                                     Respectfully submitted,




                                      /s/ Eugene Volokh
                                     Eugene Volokh
                                     Gary T. Schwartz Professor of Law
                                     UCLA School of Law
                                     405 Hilgard Ave.
                                     Los Angeles, CA 90095
                                     volokh@law.ucla.edu
                                     (310) 206-3926




                                        4
                 UNOPPOSED MOTION OF RESIDENT ATTORNEY

      The undersigned states that he finds Movant Eugene Volokh to be a
reputable attorney and recommends that Movant be granted permission to
participate in the Texas Proceeding before this Court.


                                      Respectfully submitted,

                                       /s/ James C. Ho
                                      James C. Ho
                                          Texas Bar No. 24052766
                                      GIBSON, DUNN & CRUTCHER LLP
                                      2100 McKinney Avenue, Suite 1100
                                      Dallas, TX 75201-6912
                                      Tel.: (214) 698-3264
                                      Fax: (214) 571-2917
                                      jho@gibsondunn.com




                                         5
                         CERTIFICATE OF CONFERENCE

      The undersigned certifies that counsel for amici curiae conferred with

counsel for former Governor Rick Perry and counsel for the State of Texas about

these motions for pro hac vice admission, and confirmed that neither party is

opposed to the relief sought in these motions. If this Court denies the motion to

share oral argument filed simultaneously with these motions, these motions for pro

hac vice admission may be denied as well.



                                             /s/ James C. Ho
                                            James C. Ho




                                        6
                            CERTIFICATE OF SERVICE

       I hereby certify that, on November 9, 2015, a true and correct copy of the

foregoing was served via electronic mail on the following counsel of record for all

parties in this case:


 Lisa C. McMinn                             David L. Botsford
 State Prosecuting Attorney                 BOTSFORD & ROARK
 P.O. Box 13046                             1307 West Avenue
 Austin, Texas 78711                        Austin, TX 78701

 Michael McCrum                             Anthony G. Buzbee
 District Attorney Pro Tem                  THE BUZBEE LAW FIRM
 Travis County, Texas                       JPMorgan Chase Tower
 700 N. St. Mary’s St., Suite 1900          600 Travis Street, Suite 7300
 San Antonio, TX 78205                      Houston, TX 77002

 David M. Gonzalez                          Thomas R. Phillips
 Assistant District Attorney Pro Tem        BAKER BOTTS LLP
 Travis County, Texas                       98 San Jacinto Boulevard, Suite 1500
 206 East 9th Street, Suite 1511            Austin, TX 78701
 Austin, TX 78701

 Counsel for the State of Texas             Counsel for Applicant



                                             /s/ James C. Ho
                                            James C. Ho




                                        7
                                    EXHIBIT A
                           AFFIDAVIT OF EUGENE V OLOKH

        I, Eugene Volokh, on oath, depose and state that this Affidavit is in support

 of the motion that I be admitted to the Court of Criminal Appeals for the State of

 Texas pro hac vice.

        1.    I reside in California and I am a law professor at the UCLA School of

 Law.

        2.    I was admitted to practice law in California on February 23, 1998.

        3.    I am currently in good standing before the various courts to which I

 have been admitted and have not been the subject of any disciplinary proceeding.

        4.    I am over 18 years of age, I have never been adjudged incompetent,

 and I am competent to testify to the facts herein stated.

        5.    I have read the foregoing Motion to Appear Pro Hae Vice, and the

 facts stated therein and in this Affidavit are true and correct.



                                         ~~
                                         EUll; Volokh

 SUBSCRIBED AND SWORN TO BEFORE ME this_ day of November, 2015.
~\~se.- ~~JJ: O.,J1Lbm1'a- ':hl~wfn,t A-40~Wt+- s~i-J1r~
f),;\, {., s1yi~(Q_ CtMcl se.J ~c_,
                            L       Notary Public
CALIFORNIA JURAT WITH AFFIANT STATEMENT                                                                    GOVERNMENT CODE § 8202


~See Attached Document (Notary to cross out ·lines 1-6 below)
D See Statement Below (Lines 1-6 to be completed only by document signer[s], not Notary)




        Signature of Document Signer No. 1                             Signature of Document Signer No. 2 (if any)


  A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
  document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

State of California                                           Subscribed,,,_ and sworn to (01 Bffi1 ffleel) before me
                    ~y.\.2.s
                                                                                  ~\..-                                                               .
County of L?5
                                                              on this            q           day of          /J& v~b~,                           20       I~ ,
                                                              by                 Date                                 Month                               Year

                                                              (1 }_ _ _E=--u.=----:::. -e..ie:::_:_-'1__L!!.e...""""'--'\6'---"o=--.!../__!_k",__h----=--------
                                                                                                1----"".


                                                                                               7
                                                              (and (2}_ _ _ _ _ _ _ _ _ _ _ _ ),
                                                                                                   Name(;) of Signer(~

                                                              proved to me on the basis of satisfactory evidence
                                                              to be the person~ who appeared before me.


                                                              Signature~ /2aCe-                Signatu;eQNotary Public


                         Seal
                Place Notary Seal Above
                                              OPTIONAL
  Though this section is optional, completing this information can deter alteration of the document or
                   fraudulent reattachment of this form to an unintended document.
Description of Attached Document               .         .           ./ ;,.....1
                              'l                       .,                                 \)_)l()V"'i M                                      ,
Title or Type of Documentf"xb,bd-A            4

                                                  Aa\·clrvvi± DP       £u1.fVvle.,           Document Date:                   tW ~'t 1 zo Jc;-
                                                                             '
Number of Pages:~ Signer(s) Other Than Named Above: _ _ _ _ _ _ _ _ _ _ _ _ __
'~~'@>'@:>'§K;§{G:~W~@>g<~~rn~

©2014 National Notary Association· www.NationalNotary.org • 1-800-US NOTARY (1-800-876-6827)                                               Item #5910
EXHIBIT B: BOARD OF LAW EXAMINERS ACKNOWLEDGMENT LETTER
                               Board of Law Examiners
                                Appointed by the Supreme Court of Texas
                              P.O. Box 13486 * Austin, Texas 78711-3486

                                 Acknowledgment Letter
                                Non-Resident Attorney Fee

                                        November 09, 2015



  To: Eugene Volokh
  Via: volokh@law.ucla.edu


     According to Texas Government Code §82.0361, “a nonresident attorney
  requesting permission to participate in proceedings in a court in this state shall
  pay a fee of $250 for each case in which the attorney is requesting to
  participate.”

    This Acknowledgement Letter serves as proof that the Board of Law
  Examiners has received $250 in connection with the following matter:

         Non-resident attorney: Volokh
         Case: PD-1067-15
         Texas court or body: Texas Court of Criminal Appeals

      After satisfying the fee requirement, a non-resident attorney shall file a
  motion in the Texas court or body in which the non-resident attorney is
  requesting permission to appear. The motion shall contain the information and
  statements required by Rule XIX(a) of the Rules Governing Admission to the Bar
  of Texas. The motion must be accompanied by this Acknowledgment Letter and
  by a motion from a resident practicing Texas attorney that contains the
  statements required by Rule XIX(b).

      The decision to grant or deny a non-resident attorney’s motion for permission
  to participate in the proceedings in a particular cause is made by the Texas court
  or body in which it is filed.

      For more information, please see Rule XIX of the Rules Governing Admission
  to the Bar of Texas and §82.0361 of the Texas Government Code, which can be
  found on the Board’s website.

                                                 Sincerely,



                                                 Susan Henricks
                                                 Executive Director